DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on February 11, 2022, in which claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunn (2014/0310852).
Regarding claim 1, Bunn teaches, A sock with a drop-front pouch (10, figures 1-2 and 5-6) comprising: a heel (annotated figure 2); an instep (annotated figure 2); a sole (18, [0029], figures 1-2, 5-6); a toe pocket (annotated figure 2, [0031]); and, a toe seam (32 and 34/40, [0031], figure 5); wherein the toe seam (32 and 34/40, [0031], figure 5) comprises: an instep seam (32, [0031], figure 5); and, a sole seam (34/40, [0031], figure 5); wherein the instep seam is between the toe pocket and the instep (32 is between the annotated toe pocket and the annotated instep, annotated figure 2, see also figure 5); wherein the sole seam is between the toe pocket and the sole (34/40 is between the annotated toe pocket and 18, annotated figure 2, [0031], see also figure 5); wherein the instep seam is open by having a slot between the toe pocket and the instep (32 is open by having a slot between the annotated toe pocket and the annotated instep, [0031], [0033]); wherein the sock may be configured in an open configuration and a closed configuration (10 may be configured in an open configuration and a closed configuration, [0033], [0034], figures 1 and 2); wherein in the open configuration, the toe pocket is pulled over and under a user's toes whereby only the user's toes are exposed (in the open configuration, the annotated toe pocket is pulled over and under a user's toes whereby only the user's toes are exposed, [0034], annotated figure 2); wherein in the closed configuration the user's toes are covered by the toe pocket (in the closed configuration the user's toes are covered by the annotated toe pocket, [0033], [0034], annotated figures 1 and 2); and, wherein the sole seam is closed by joining the toe pocket with the sole (34/40 is closed by joining the annotated toe pocket with 18, [0031], annotated figure 2, figure 5).
Regarding claim 2, Bunn teaches, wherein the instep seam comprises: an overflap; wherein the overflap lays over the slot (“When in the closed position (FIGS. 1, 3 and 6), the second edge 32 of the second covering portion 16 typically overlaps the distal edge 22 of the first covering portion 14. This overlap (which is best seen in FIG. 6) helps keep cold air from reaching the hand or foot, since the second edge 32 of the second covering portion 16 and the distal edge 22 of the first covering portion 14 are both unaffixed.”, [0033], therefore, 32 comprises an overflap and the overlap lays over the slot, figures 1, 3 and 6).
Regarding claim 3, Bunn teaches, wherein the instep is elastic; and, wherein the sole is elastic (“The first and second covering portions 14, 16 may be constructed of any suitable fabric or combination of fabrics, but typically are constructed of a non-resilient or minimally resilient fabric or combination of. As an example, the first and second covering portions 14, 16 may be constructed of cotton, wool, fleece, Minky, knit, nylon, polyester, silk, cashmere, acrylic, or combinations thereof.”, [0035], “the sole portion 18 may be constructed of cotton, wool, fleece, Minky, knit, nylon, polyester, silk, cashmere, acrylic, or combinations thereof”, [0029] , therefore, the annotated instep is elastic in as much as Applicant has claimed and 18 is elastic in as much as Applicant has claimed).
Regarding claim 4, Bunn teaches, further comprising a cuff (20, [0028], figures 1-2 and 5-6).
Regarding claim 5, Bunn teaches, further comprising a leg (annotated figure 2, Examiner notes: Applicant’s Specification discloses “the leg180”, shown in figure 6).
Regarding claim 6, Bunn teaches, wherein the leg is elastic (“The main body 12 may be constructed of any suitable fabric or combination of fabrics, but typically is constructed of a resilient fabric or combination of fabrics such that the main body returns to its original shape/size when stretched and such that the main body applies some pressure to the arm or leg to enable the fold-back mitten and sock combination 10 to stay in place during use. As an example, the main body may be constructed of cotton, wool, nylon, polyester, silk, cashmere, acrylic, or combinations thereof”, [0028], therefore, the annotated leg is elastic in as much as Applicant has claimed, annotated figure 2, see also figures 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bunn (2014/0310852) in view of Ingle (2012/0129418).
Regarding claim 7, Bunn teaches, a sock with a drop-front pouch is made of a yarn that is polyester and nylon (“The main body 12 may be constructed of any suitable fabric or combination of fabrics, but typically is constructed of a resilient fabric or combination of fabrics such that the main body returns to its original shape/size when stretched and such that the main body applies some pressure to the arm or leg to enable the fold-back mitten and sock combination 10 to stay in place during use. As an example, the main body may be constructed of…nylon, polyester…combinations thereof”, [0028], therefore, 10 is made of a yarn that is polyester and nylon, figures 1-2 and 5-6).
While Bunn discloses the sock with a drop-front pouch as being constructed of polyester and nylon, see [0028], Bunn fails to teach, 85% polyester and 15% nylon.
Ingle teaches, a sock (“For example, the fabric can be used in any athletic gear…It is also easily applicable to…socks”, [0082]) is made of a yarn that is 85% polyester and 15% nylon (“the first layer of the protective gear comprises between about 85/15 and 15/85 by weight poly/silver coated nylon blend”, [0097], therefore, a sock is made of a yarn that is 85% polyester and 15% nylon, see also [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the sock of polyester and nylon of Bunn from a yarn that is 85% polyester and 15% nylon as taught by Ingle, in order to provide a sock as an “odor eliminating product has been developed by constructing a Sock made up of 5-50% silver coated nylon and the remainder is one or more synthetic filament or spun yarns which absorb the moisture, such as Sorbtek.RTM.  polyester textured yarn (UNIFI, North Carolina)”, [0057], which would provide additional comfort for the wearer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bunn (2014/0310852) in view of Ingle (2012/0129418) in view of Roe (2018/0343927).
Regarding claim 8, the combined references teach, the cuff (Bunn, “The cuff 20 may be constructed of the same resilient material as the main body 12”, [0028], therefore, 20 may be a single layer cuff). 
The combined references fail to teach, wherein the cuff is a single layer cuff.
Roe teaches, wherein the cuff is a single layer cuff (“the cuff 22 (if included) are single-layered”, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the cuff of Bunn a single layer cuff as taught by Roe, in order to provide comfort for the wearer, due to the cuff being singled layered.
Absent a showing of criticality with respect to “the cuff is a single layer cuff”, even though Bunn does not specifically disclose does not disclose “a single layer cuff” as claimed, Applicant’s Specification discloses in [0043], “In some embodiments, the cuff 170 is a single layer cuff 170a. In other embodiments, the cuff 170 is a double layer cuff 170b. The cuff 170 is generally located at the top of the sock. A single layer cuff 170a is for a more relaxed fit; whereas a double layer cuff 170b is for a more secure fit”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cuff of Bunn constructed as a single layer. Such modification would be considered a mere choice of a preferred construction, in this case, a single layer, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the cuff as a single layer, would allow the user the advantage of having a sock with additional comfort, due to the cuff being a single layer. 

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bunn (2014/0310852) in view of Ingle (2012/0129418) in view of Holder (4,034,580).
Regarding claim 9, the combined references teach, the cuff (Bunn, “The cuff 20 may be constructed of the same resilient material as the main body 12, but may be constructed in such a way that the cuff is thicker and/or more resilient than the main body 12.”, [0028], therefore, 20 may be a double layer cuff). 
While Bunn discloses “the cuff is thicker and/or more resilient than the main body 12”, [0028], the combined references fail to teach, wherein the cuff is a double layer cuff.
Holder, a sock with a cuff, Col. 1 ln. 19-25, teaches, wherein the cuff is a double layer cuff (“The stay-up upper cuff of the sock includes an integrally knit outwardly turned welt, broadly indicated at W”, Col. 2 ln. 36-37, see also Abstract, therefore, the cuff W is a double layer cuff, Examiner notes: Applicant’s Specification discloses in [43], “A double layer cuff 170b may also be referred to as a welt cuff”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the cuff of Bunn a double layer cuff as taught by Holder, in order to provide a “stay-up cuff which resists being drawn…and which "seals" the area between the leg of the wearer and the upper end of the boot to aid in preventing the entry of dirt, snow, cold air and the like.”, Col. 1 ln. 3-9.
Absent a showing of criticality with respect to “the cuff is a double layer cuff”, even though Bunn does not specifically disclose does not disclose “a single layer cuff” as claimed, Applicant’s Specification discloses in [0043], “In some embodiments, the cuff 170 is a single layer cuff 170a. In other embodiments, the cuff 170 is a double layer cuff 170b. The cuff 170 is generally located at the top of the sock. A single layer cuff 170a is for a more relaxed fit; whereas a double layer cuff 170b is for a more secure fit”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cuff of Bunn constructed as a double layer. Such modification would be considered a mere choice of a preferred construction, in this case, a double layer, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the cuff as a double layer, would allow the user the advantage of having a sock that stays up, due to the cuff being a double layer. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (2014/0310852) in view of Artzt et al. (3,111,676)[Artzt].
Regarding claim 10, Bunn teaches, the instep seam (32, [0031], figure 5)
Bunn fails to teach, wherein the instep seam comprises: a zipper.
Artzt, a sock with a drop-front pouch, Col. 1 ln. 27-36, teaches, wherein the instep seam comprises: a fastener (“as shown in FIG. 5, cooperate fastening means 64 may be provided at the free edge of pocket 46, for example, at the decorative braid or tape 60, and at the normally underlying portion of top part 20 for securely and yet releasably holding pocket 46 over pocket 32. Although the fastening means 64 has been illustrated to be in the form of a snap fastener, it is to be understood that other forms of conventional fastening means may be employed”, Col. 3 ln. 57-65, therefore, the annotated instep seam comprises a fastener, figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instep seam of Bunn with a fastener as taught by Artzt, in order to “securely and yet releasably holding pocket 46 over pocket 32”, Col. 3 ln. 57-65. In this case the toe pocket of Bunn is the holding pocket.
Regarding claim language “a zipper”, Artzt discloses “it is to be understood that other forms of conventional fastening means may be employed”,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a zipper as the fastener, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use which performs the same function. See MPEP 2144.07. Here, a zipper is a conventional fastening means, and performs the same function as the snap fastener.
As combined above, the combined references teach, wherein the instep seam comprises: a zipper (32 of Bunn comprises a conventional fastener, as combined above taught by Artzt, in which the conventional fastener is a zipper).
Regarding claim 11, the combined references teach, wherein the instep is elastic; and, wherein the sole is elastic (Bunn, “The first and second covering portions 14, 16 may be constructed of any suitable fabric or combination of fabrics, but typically are constructed of a non-resilient or minimally resilient fabric or combination of. As an example, the first and second covering portions 14, 16 may be constructed of cotton, wool, fleece, Minky, knit, nylon, polyester, silk, cashmere, acrylic, or combinations thereof.”, [0035], “the sole portion 18 may be constructed of cotton, wool, fleece, Minky, knit, nylon, polyester, silk, cashmere, acrylic, or combinations thereof”, [0029] , therefore, the annotated instep is elastic in as much as Applicant has claimed and 18 is elastic in as much as Applicant has claimed).
Regarding claim 12, the combined references teach, further comprising a cuff (Bunn, 20, [0028], figures 1-2 and 5-6).
Regarding claim 13, the combined references teach, further comprising a leg (Bunn, annotated figure 2, Examiner notes: Applicant’s Specification discloses “the leg180”, shown in figure 6).
Regarding claim 14, the combined references teach, wherein the leg is elastic (Bunn, “The main body 12 may be constructed of any suitable fabric or combination of fabrics, but typically is constructed of a resilient fabric or combination of fabrics such that the main body returns to its original shape/size when stretched and such that the main body applies some pressure to the arm or leg to enable the fold-back mitten and sock combination 10 to stay in place during use. As an example, the main body may be constructed of cotton, wool, nylon, polyester, silk, cashmere, acrylic, or combinations thereof”, [0028], therefore, the annotated leg is elastic in as much as Applicant has claimed, annotated figure 2, see also figures 5-6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bunn (2014/0310852) in view of Artzt et al. (3,111,676)[Artzt] in view of Ingle (2012/0129418).
Regarding claim 15, the combined references teach, a sock with a drop-front pouch is made of a yarn that is polyester and nylon (Bunn, “The main body 12 may be constructed of any suitable fabric or combination of fabrics, but typically is constructed of a resilient fabric or combination of fabrics such that the main body returns to its original shape/size when stretched and such that the main body applies some pressure to the arm or leg to enable the fold-back mitten and sock combination 10 to stay in place during use. As an example, the main body may be constructed of…nylon, polyester…combinations thereof”, [0028], therefore, 10 is made of a yarn that is polyester and nylon, figures 1-2 and 5-6).
While Bunn discloses the sock with a drop-front pouch as being constructed of polyester and nylon, see [0028], the combined references fail to teach, 85% polyester and 15% nylon.
Ingle teaches, a sock (“For example, the fabric can be used in any athletic gear…It is also easily applicable to…socks”, [0082]) is made of a yarn that is 85% polyester and 15% nylon (“the first layer of the protective gear comprises between about 85/15 and 15/85 by weight poly/silver coated nylon blend”, [0097], therefore, a sock is made of a yarn that is 85% polyester and 15% nylon, see also [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the sock of polyester and nylon of Bunn from a yarn that is 85% polyester and 15% nylon as taught by Ingle, in order to provide a sock as an “odor eliminating product has been developed by constructing a Sock made up of 5-50% silver coated nylon and the remainder is one or more synthetic filament or spun yarns which absorb the moisture, such as Sorbtek.RTM.  polyester textured yarn (UNIFI, North Carolina)”, [0057], which would provide additional comfort for the wearer.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (2014/0310852) in view of Artzt et al. (3,111,676)[Artzt] in view of Ingle (2012/0129418) in view of Roe (2018/0343927).
Regarding claim 16, the combined references teach, the cuff (Bunn, “The cuff 20 may be constructed of the same resilient material as the main body 12”, [0028], therefore, 20 may be a single layer cuff). 
The combined references fail to teach, wherein the cuff is a single layer cuff.
Roe teaches, wherein the cuff is a single layer cuff (“the cuff 22 (if included) are single-layered”, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the cuff of Bunn a single layer cuff as taught by Roe, in order to provide comfort for the wearer, due to the cuff being singled layered.
Absent a showing of criticality with respect to “the cuff is a single layer cuff”, even though Bunn does not specifically disclose “a single layer cuff” as claimed, Applicant’s Specification discloses in [0043], “In some embodiments, the cuff 170 is a single layer cuff 170a. In other embodiments, the cuff 170 is a double layer cuff 170b. The cuff 170 is generally located at the top of the sock. A single layer cuff 170a is for a more relaxed fit; whereas a double layer cuff 170b is for a more secure fit”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cuff of Bunn constructed as a single layer. Such modification would be considered a mere choice of a preferred construction, in this case, a single layer, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the cuff as a single layer, would allow the user the advantage of having a sock with additional comfort, due to the cuff being a single layer.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bunn (2014/0310852) in view of Artzt et al. (3,111,676)[Artzt] in view of Ingle (2012/0129418) in view of Holder (4,034,580).
Regarding claim 17, the combined references teach, the cuff (Bunn, “The cuff 20 may be constructed of the same resilient material as the main body 12, but may be constructed in such a way that the cuff is thicker and/or more resilient than the main body 12.”, [0028], therefore, 20 may be a double layer cuff). 
While Bunn discloses “the cuff is thicker and/or more resilient than the main body 12”, [0028], the combined references fail to teach, wherein the cuff is a double layer cuff.
Holder, a sock with a cuff, Col. 1 ln. 19-25, teaches, wherein the cuff is a double layer cuff (“The stay-up upper cuff of the sock includes an integrally knit outwardly turned welt, broadly indicated at W”, Col. 2 ln. 36-37, see also Abstract, therefore, the cuff W is a double layer cuff, Examiner notes: Applicant’s Specification discloses in [43], “A double layer cuff 170b may also be referred to as a welt cuff”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to made the cuff of Bunn a double layer cuff as taught by Holder, in order to provide a “stay-up cuff which resists being drawn…and which "seals" the area between the leg of the wearer and the upper end of the boot to aid in preventing the entry of dirt, snow, cold air and the like.”, Col. 1 ln. 3-9.
Absent a showing of criticality with respect to “the cuff is a double layer cuff”, even though Bunn does not specifically disclose does not disclose “a single layer cuff” as claimed, Applicant’s Specification discloses in [0043], “In some embodiments, the cuff 170 is a single layer cuff 170a. In other embodiments, the cuff 170 is a double layer cuff 170b. The cuff 170 is generally located at the top of the sock. A single layer cuff 170a is for a more relaxed fit; whereas a double layer cuff 170b is for a more secure fit”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cuff of Bunn constructed as a double layer. Such modification would be considered a mere choice of a preferred construction, in this case, a double layer, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the cuff as a double layer, would allow the user the advantage of having a sock that stays up, due to the cuff being a double layer. 

    PNG
    media_image1.png
    763
    420
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732